                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:09CR174

        vs.
                                                              ORDER ON APPEARANCE FOR
VINCENT PATRICK GEPSON,                                     SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on July 12, 2019 regarding the Petition for Offender
Under Supervision [29]. Michael Hansen represented the defendant. Sean Lynch represented the
government. The defendant was advised of the alleged violations of supervised release, right to retain
or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in
Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
10:00 a.m. on August 21, 2019.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a continuance of the detention hearing. The detention hearing is continued to 11:30 a.m.
on July 17, 2019 before U.S. Magistrate Judge Cheryl R. Zwart in Courtroom No. 7, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The defendant will remain
detained pending further order of the court.


       IT IS SO ORDERED.


       Dated this 12th day of July, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
